16173306Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is responsive to remark and amendment filed on 4/20/2022.
b.    	Claims 1-11 are allowed.

Reason for Allowance
	In view of the amendment and updated search with further consideration, claims 1-11 are allowed as the prior art of record, the combined teaching of Leise and Moir and Mankovskii fails to disclose the features in a particular manner as claimed.
	Leise discloses methods and systems maintain a distributed ledger of transactions pertaining to a particular vehicle. The method may include (1) receiving, by one or more processors, vehicle data from one or more remote computing devices; (2) detecting, by the one or more processors, a vehicle-related event from analysis of the vehicle data; (3) identifying, by the one or more processors, a VIN of the vehicle when a vehicle-related event is detected; (4) generating, by the one or more processors, a transaction including (i) the vehicle's VIN, and (ii) describing the vehicle-related event; and (5) transmitting, by the one or more processors, to a server the transaction to facilitate maintaining a VIN-based distributed ledger for the particular vehicle.
	Moir discloses a sharded, permissioned, distributed ledger may reduce the amount of work and communication required by each participant, thus possibly avoiding scalability bottlenecks that may be inherent in previous distributed ledger implementations and possibly enabling the use of additional resources to translate to increased throughput. A sharded, permissioned, distributed ledger may be made up of multiple shards, each of which may also be a distributed ledger and which may operate in parallel. Participation within a sharded, permissioned, distributed ledger may be allowed only with permission of an authority. A sharded, permissioned, distributed ledger may include a plurality of nodes, each including a dispatcher configured to receive transaction requests from clients and to forward received requests to verifiers configured to append transactions to individual ones of the shards.
	Mankovskii discloses a fork in a block chain data structure is identified, the block chain data structure including a first set of blocks each describing a respective transaction. The fork includes a first branch beginning with a first block and a second branch beginning with a different second block. The first branch includes a first set of blocks comprising at least the first block, and the second branch includes a second set of blocks including at least the second block. A determination is made, based on a consensus protocol, that the second branch is to be discarded. Accordingly, a meta block is generated to identify and describe the second branch. The meta block is to be included in a meta block chain data structure. The meta block chain data structure is separate from the block chain data structure and comprises meta blocks to record orphan branches of the block chain data structure.
	However, the combined teaching of Leise and Moir and Mankovskii fails to teach a history management method implemented by a computer to manage history information of a plurality of vehicles using blockchains, the method performed by at least one processor and comprising: generating a master block, from the history information collected by a subject vehicle; per block, setting a storage destination for a backup block from among other vehicles that are communicable with the subject vehicle, the backup block being a copy of the master block; together with the master block generated by the subject vehicle, storing, in a block storage unit of the subject vehicle, backup blocks that are generated by, and received from, at least one of the other vehicles;  based on a restore request distributed via a network identifying one of the backup blocks of the other vehicles stored in the block storage unit of the subject vehicle, the one of the backup blocks being received from a particular vehicle of the other vehicles and specified in the restore request, and providing, via the network, the identified one of the backup blocks in response to the restore request, wherein the method further includes storing, in the master block,  block identification information generated to specify the backup blocks stored in the block storage unit at a time of generating the master block.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIOW-JY FAN whose telephone number is (571)270-7846.  The examiner can normally be reached on Monday-Friday 9AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached on 571-272-4034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SHIOW-JY FAN/Primary Examiner, Art Unit 2168